DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
             Claim 1 recites in line 9  “dVdQ” it appears a typographical error. It should be written as dV/dQ.  Appropriate correction is required.
          Claim 7 recites in line 9  “dVdQ” it appears a typographical error. It should be written as dV/dQ.  Appropriate correction is required.   
Specification
The disclosure is objected to because of the following informalities: 
         Applicant used the term “dVdQ	“ to show the derivative of dV with respect to dQ [see paragraph 0042 of Applicant’s disclosure]. It should be written as “dV/dQ”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-8, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hale ( GB 2541419) (the English equivalent  US Publication No. 2018/0248386 is used to show the relevance portion of the reference )  in view  of  Tsujiko et al. (US 2011/0012604), hereinafter Tsujiko.
        As to claims 1 , 7 and 13,  Hale discloses in figures 1-7, an equalization device for a power battery pack [see figure 1, element 100]  comprising a plurality of cells [plurality of battery cells 121A-121C; see ¶0056] , the device comprising: a first obtaining module configured to obtain a high voltage turning point of a charging curve of a cell of the power battery pack [the voltage measurement circuit (130)  designed to obtain and monitor voltage  see ¶0056-0057]; a second obtaining module  [micro controller( 110); see ¶0057-¶0058] configured to obtain a capacity of the cell according to the high voltage turning point of the cell; and a control module configured to equalize the cell according to the capacity of the cell [According to Hate, the battery voltage is measured and the derivative of the battery cells are calculated and relative capacity of the battery cells computed based on the derivatives then cells are balanced based on the relative capacity; see ¶0037, and ¶0057-0059. It is also noted that the voltage measurement is used at the high voltage curve].  
         Further, regarding claim 13, Hale discloses the battery pack is used in a vehicle [see ¶0006 and 0010]
        Hale does not disclose, wherein the charging curve comprises a middle voltage platform charging stage followed by a high voltage platform charging stage, the charging curve enters the middle voltage platform charging stage after passing a low voltage turning point, and the charging curve enters the high voltage platform charging stage after passing the high voltage turning point, and turning points comprise positive peaks of a dVdQ first-order derivation curve of the charging curve.
            Tsujiko discloses in figures 8-9   wherein the charging curve comprises a middle voltage platform charging stage followed by a high voltage platform charging stage, the charging curve enters the middle voltage platform charging stage after passing a low voltage turning point, and the charging curve enters the high voltage platform charging stage after passing the high voltage turning point, and turning points comprise positive peaks of a dVdQ first-order derivation curve of the charging curve [As shown in figure 8, the V-Q curve shows the three charging curves, low , middle and high . Figure 9 shows the dv/dq curve with different turning points. The dv/dq values are used to determine battery capacity and to adjust charging. See ¶0032-0034, ¶0039  and ¶0045].
             It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use dv/dq  curve in Hale’s apparatus as taught by Tsujiko so that the  state of the secondary battery can be accurately detected by use of the clear characteristic points. 
        As to claims 2 , 8, 14 and 18, Hale discloses in figures 1-7,   wherein obtaining the high voltage turning point of the charging curve comprises: performing a first-order derivation on the charging curve; and  obtaining the high voltage turning point according to the first-order derivation [noted that the voltage values are taken from the voltage curve to calculate the   voltage derivative and the calculated derivate is used to compute the relative  SOC values of the cells [  voltage curve; see ¶0029].
           As to claims 15 and 19, Hale discloses in figures 1-7,  wherein the equalization method is performed when the power battery pack is not fully charged [the equalization is performed before full charge capacity] .  
As to claim 16, Hale discloses in figures 1-7, wherein the equalization method is performed for all of the cells of the power battery pack [noted that all battery cells are subjected to the equalization process].  

Claims 3, 5, 9 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of   Tsujiko, and in view of  Kramer et al. (US 2010/0244781), hereinafter Kramer. 
As to claims 3 and 9, Hail discloses all of the claim limitations except, wherein equalizing the cell according to the capacity of the cell  comprises: obtaining a maximum capacity 
Kramer discloses in figures 1-16, wherein equalizing the cell according to the capacity of the cell  comprises: obtaining a maximum capacity and an average capacity of the cells of the power battery pack; generating an equalization capacity according to the maximum capacity and the average capacity of the cells; and equalizing the cell according to the equalization capacity [noted that the maximum and average SOC are calculated to determine battery equalization/balance; see ¶0078-0080].
It would have been obvious to a person having ordinary skill in the art at the time the invention  was made to using the maximum capacity and average capacity of a cell to balance the cell in Hail’s apparatus as taught by Kramer in order to speed the balancing process and extend battery cell life.
       As to claims 5 and 11, Hail in combination with Tsujiko and Kramer discloses,  wherein the plurality of cells are connected in series and a  capacity of a cell at one end of the series of cells of the power battery pack is used as the maximum capacity [see ¶0078-0080; any cell with maximum capacity can be considered as a farthest cell; Tsujiko also discloses in ¶0168 battery cells are connected in series].  
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of  Tsujko,  in view of Kramer,  and in view of Hayashizaki et al. (US 2017/0170668), hereinafter Hayashizaki. 
          As to claims 4 and 10, Hail, Tsujko and Kramer disclose all of the claim limitations,  neither Hail nor Kramer discloses, wherein equalizing the cell according to the equalization capacity comprises: obtaining an equalization current; generating an equalization time according to the equalization current and the equalization capacity; and equalizing the cell according to the equalization capacity and the equalization time.  
          Hayashizaki discloses in figure 14, wherein equalizing the cell according to the equalization capacity comprises: obtaining an equalization current; generating an equalization time according to the equalization current and the equalization capacity; and equalizing the cell according to the equalization capacity and the equalization time [see ¶0065].  
It would have been  obvious to a person having ordinary skill in the art at the time the invention was made to use equalization current and time in Hail’s apparatus as taught by Hayashizaki in order to  optimizing the battery cell balancing response or process. 
Claims 6, 12, 17 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Hail in view of Tsujiko, and in view of  Lupu et al. (US 2009/0096420),  hereinafter Lupu.  
           As to claims 6 and 12, Hail discloses all of the claim limitations except,  before the equalizing the cell: obtaining a maximum capacity of the cells of the power battery pack; obtaining a capacity difference between the maximum capacity and a capacity of each cell; and determining, according to the capacity difference, whether state of charge (SOC) misalignment occurs.  
 Lupu discloses in figures 1-4, before the equalizing the cell: obtaining a maximum capacity of the cells of the power battery pack; obtaining a capacity difference between the maximum capacity and a capacity of each cell; and determining, according to the capacity difference, whether state of charge (SOC) misalignment occurs [see ¶0041-0043; noted that the battery maximum capacity is calculated and the capacity difference between the maximum SOC and battery capacity of each cell computed to determine battery cell balancing or equalization].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to balance Hail’s battery cell based on maximum capacity as taught by Lupu in order to eliminate battery cell capacity imbalance between battery cells to prolong battery cell life by avoiding voltage reversal in the weakest cell. 
         As to Claims 17 and 20, Hail in combination with Lupu discloses,  wherein equalizing the cell is performed if SOC misalignment has been determined to occur [see ¶0041-0043 of Lupu].  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859